DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/20 has been entered.
 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the transmitter is configured to split a video, modulate each subset bitstream and transmit each modulates subset in claim 1, and the apparatus is configured to split a video, modulate each subset bitstream and transmit each modulates subset in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wadsworth (US 2016/0227229 A1).

Regarding claim 1, Wadsworth discloses a system comprising: a transmitter (see 100 in fig. 1); wherein the transmitter is configured to: split a video stream into a plurality of subset bitstreams (see 110-114 in fig. 1), wherein each of the plurality of subset bitstreams represents a different quality of the video stream with higher quality subset bitstreams representing enhancements to lower quality subset bitstreams (see 110-114 in fig. 1; e.g. see enhancement layer “creates a higher level of video quality” in ¶ [0030]); modulate each subset bitstream of the plurality of subset bitstreams with a different modulation coding scheme (MCS) level (see “different than the modulation scheme used to modulate another layer” of 212 in fig. 2A), wherein an MCS selected for each given subset bitstream is based at least in part on a quality 

Regarding claims 2, 9 and 16, Wadsworth further discloses wherein the transmitter is further configured to: modulate a first subset bitstream with a first MCS level of a plurality of MCS levels (see 214 for base layer in fig. 2A); and modulate a second subset bitstream with a second MCS level (see 214 for enhancement layer in fig. 2A), wherein the second MCS level is a relatively less reliable MCS level than the first MCS level (e.g. see ¶ [0026]).

Regarding claims 3, 10 and 17, Wadsworth further discloses wherein: the first subset bitstream represents the video stream at a first quality level (e.g. see ¶ [0030]); and the second subset bitstream represents the video stream at a second quality level (e.g. see ¶ [0030]), wherein the second quality level is a relatively higher quality than the first quality level (e.g. see ¶ [0030]).

Regarding claims 4, 11 and 18, wherein decoding of a given higher quality subset bitstream requires successful reception of all lower quality subset bitstreams (e.g. see ¶ [0030]).

Regarding claim 7, Wadsworth further discloses wherein the transmitter is further configured to: aggregate a plurality of modulated subset bitstreams in a single packet (e.g. see “aggregate” in ¶ [0030]); and send the single packet to the receiver (see 246 in fig. 2C).

Regarding claim 8, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth in view of Chen et al. (US 2006/0262985 A1).

Regarding claims 5, 12 and 19, although Wadsworth discloses wherein the transmitter is configured to: modulate a lower subset bitstream with a first MCS level responsive to determining the measurement of link quality is greater than or equal to a first threshold (see “Yes” for 215 in fig. 2A); and modulate the lower subset bitstream with a second MCS level responsive to determining the measurement of link quality is less than the first threshold (see “No” for 215 in fig. 2A), wherein the first MCS level is less reliable than the second MCS level (e.g. see ¶ [0026]), it is noted that Wadsworth does not provide the particular wherein the modulation is with a frequency.

Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Chen teachings of lower frequency modulation into Wadsworth scalable video coding for the benefit of enabling the proper modulation of base and enhancement layers to meet industry standards for compatibility.

4.	Claims 6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Wadsworth and Chen in view of Larsson et al. (US 2016/0337150 A1).

Regarding claims 6, 13 and 20, the references do not discloses wherein the transmitter is configured to modulate the lower frequency subset bitstream with a third MCS level responsive to determining the measurement of link quality is less than the second threshold, wherein the second MCS level is less reliable than the third MCS level.
However, Larsson discloses a system for modulation scheme wherein the transmitter is configured to modulate the lower frequency subset bitstream with a third MCS level responsive to determining the measurement of link quality is less than the second threshold (see figs. 4 and 12), wherein the second MCS level is less reliable than the third MCS level (see figs. 4 and 12).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Larsson teachings of various frequency modulation into the references variable modulations for the benefit of efficiently accommodating to various level of link quality.

Regarding claim 14, the claim(s) recite analogous limitations to claim 7, and is/are therefore rejected on the same premise.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485